Per Curiam.
The assignment of error in respect to the amendment, is disposed of by the decision in Proper v. Luce, at the present term; and the evidence contained in the bill of exceptions, seems to have been properly rejected. Had the defendant offered to show that suspicions entertained by others, had been communicated to him before the speaking of the words, the evidence might have beenpi-oper to rebut the implication of malice, or to estimate the damages. But the abstract suspicions of third persons, of which he appears to have been ignorant, could form no apology for his accusation of an innocent man, who ought not to be further prejudiced by having his cause subjected, not to the evidence of facts, but the influence of popular impi’essions.
Judgment affirmed,